Citation Nr: 1015532	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION


The Veteran served on active duty from January 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.


FINDING OF FACT

The Veteran's current bilateral hearing loss first manifested 
many years after service and is not related to his service or 
to any aspect thereof, including exposure to hazardous noise 
in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Notice was provided to the Veteran in March 2008, prior to 
the initial RO decision in May 2008.  The content of the 
notice fully complies with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  His claim was subsequently readjudicated after 
providing the Veteran with an opportunity to respond to the 
notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

With respect to the Dingess requirements, in the March 2008 
correspondence, the Veteran was provided notice pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a 
disability rating and an effective date for the award of 
benefits will be assigned if benefits are granted.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA and private treatment records are in the claims folder.  
VA is only required to make reasonable efforts to obtain 
relevant records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records.  Thus, VA has made every 
reasonable effort to obtain all records relevant to the 
Veteran's claim.

VA obtained an opinion with respect to his claim in April 
2008.  The opinion is thorough and consistent with the 
Veteran's treatment records, and the examiner adequately 
addressed the conflicting medical opinion of record.  
Accordingly, the opinion is adequate and may be considered in 
deciding the claim.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss (if considered 
as diseases of the central nervous system), will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The Veteran contends that he developed bilateral hearing loss 
as a result of his active service.  Specifically, he asserts 
that he was exposed to hazardous noise in service as a result 
of duties as a field artillery crewman.  The record reflects 
that he has been awarded service connection for tinnitus that 
began in service.  Significantly, he has not alleged that his 
bilateral hearing loss first manifested in service, or within 
a year of his separation from service.

The Veteran's service treatment records do not show clinical 
evidence of hearing loss at any time during active service.  
His service records additionally do not demonstrate that he 
participated in combat.  As there is no evidence that the 
Veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the Veteran was, however, 
exposed to acoustic trauma in service, as is suggested by his 
military occupational specialty, a nexus between his current 
disabilities and the in-service exposure to acoustic trauma 
must be shown.

The first post-service medical evidence showing treatment for 
hearing loss is not dated until January 2008.  Audiometric 
examination at that time revealed severe sensorineural 
hearing loss in the right ear and moderate sensorineural 
hearing loss in the left ear.  It was recommended that he be 
fit for hearing aids for each ear.  

In an accompanying medical opinion dated in January 2008, the 
private audiologist stated that he had had the opportunity to 
review some of the Veteran's service records.  From the 
Veteran's history, it appeared that he had been exposed to 
the noise of artillery fire while serving in the military in 
the late 1960's.  The audiologist opined that given this 
history, it was quite likely that this exposure was the 
beginning of his hearing loss.  Since then, the Veteran had 
been involved in farming.  The type and degree of his hearing 
level on the audiogram was consistent with noise-induced 
hearing loss.

There are no further treatment records related to hearing 
loss until April 2008, when VA obtained an audiological 
opinion.

The April 2008 opinion shows that the VA audiologist reviewed 
the record, including the January 2008 opinion, in 
determining that it was less likely than not that the 
Veteran's current bilateral hearing loss was related to his 
active service.  

Audiometric examination in January 2008 had demonstrated 
bilateral hearing loss that comported with VA requirements 
for consideration as a disability.  38 C.F.R. § 3.385.  

In addressing whether it was as likely as not that the 
Veteran's current bilateral hearing loss was related to 
acoustic trauma in service, the examiner determined, based 
upon the Veteran's entrance and separation audiometric 
examinations, that it was not.  The examiner reasoned that 
exposure to either impulse sounds or continuous exposure 
could cause a temporary threshold shift.  Such temporary 
shifts disappeared in 16 to 48 hours after exposure to loud 
noise.  Impulse sounds may also damage the structure of the 
inner ear resulting in an immediate hearing loss.  Similarly, 
continuous exposure to loud noise could also damage the 
structure of the hair cells, resulting in hearing loss.  If 
48 hours after noise exposure the shift had not resolved, a 
permanent hearing loss resulted.  Because permanent hearing 
loss resulting from noise exposure was apparent within 48 
hours of exposure to acoustic trauma, a normal audiometric 
examination after exposure to noise indicated no permanent 
loss of hearing.  Because on separation from service the 
Veteran's audiometric examination was normal, the examiner 
opined that he did not sustain any hearing loss as a result 
of exposure to noise in service.  

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for bilateral hearing loss on 
a presumptive basis.  

The claim turns on whether there is a nexus between the 
current disability and the in-service noise exposure.  There 
are conflicting medical opinions on this question.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the Board concludes that the VA opinion is 
entitled to more probative weight than is the January 2008 
private opinion.  The private audiologist indicated that he 
had reviewed "some" of the Veteran's service records in 
rendering his opinion.  Because the audiologist did not list 
the records he had reviewed, it is unclear whether he 
considered the audiometric examination conducted prior to the 
Veteran's separation from service.  In contrast, the VA 
audiologist specifically noted that he had reviewed both the 
Veteran's entrance and separation reports of audiometric 
examination.  This distinction is significant, in that the 
Veteran's report of examination at separation shows hearing 
that is considered normal for VA purposes, and the VA 
audiologist based his opinion largely on the fact that the 
examination conducted at that time was normal, despite any 
in-service noise exposure.  The Board also considers this 
significant, in that the Veteran had not alleged that his 
hearing loss first manifested in service, or that he noticed 
any decreased acuity of hearing even within the first few 
years after his separation from service.  In contrast, the 
Veteran has stated that his tinnitus began in service.  It is 
unclear from the January 2008 opinion whether the private 
audiologist understood the Veteran's hearing loss to have 
first manifested.  In addition, while the private audiologist 
noted that the Veteran's current hearing loss was consistent 
with noise-induced hearing loss, it is not clear whether the 
audiologist considered the effects of any post-service 
exposure to hazardous noise.  Because the VA opinion clearly 
demonstrates the records upon which the opinion was based and 
provides a clear rationale for the conclusion, the Board 
finds that the VA opinion is of greater probative value.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's 
bilateral hearing loss.  Rather, the evidence of record  
weighs against such a finding.  Thus, service connection for 
bilateral hearing loss is not warranted.

In determining that service connection for bilateral hearing 
los is not warranted, the Board has considered the Veteran's 
assertions that his hearing loss is related to his service.  
However, to the extent that the Veteran ascribes his current 
hearing loss to exposure to noise in service, his opinion is 
not as probative as the one offered by the VA examiner in 
light of the examiner's training and the reasoning offered by 
the VA examiner in support of his impression.  Thus, although 
the Veteran purports that his noise exposure during service 
supports the current diagnosis by a medical professional, his 
statements are outweighed by the medical nexus opinion 
offered by the VA medical professional.

In sum, the weight of the credible evidence shows that the 
Veteran's bilateral hearing loss first manifested many years 
after service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the Veteran's claim for service connection for 
hearing loss, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
STEVEN D. REISS
	Acting 	Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


